 

dh | : -

 

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

  

 

 
 

bre
2B PALE RE

   

Fils HERI
fey

. 4 ; a
UNITED STATES OF AMERICA JUDGMENT IN A-GRIMINAL. CASE. 2 Ee o r¥ |

Vv. (For Offenses Committed On or After November 1, 1987)
HUGO AYALA-ZARINANA (1) Case Number: {4 (e a9 0-40

JOSHUA J. JONES, FEDERAL DEFENDERS, INC.
: : Defendant’s Attommey
USM Number $7356298

C] ~ .
THE DEFENDANT: oo -
x] pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT INFORMATION

C1 was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

; Count
Title & Section ‘ Nature of Offense Number(s)
_ 18 USC 1544 MISUSE OF PASSPORT (FELONY) , ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984. —
L] The defendant has been found not guilty on count(s) .
L] Count(s) is dismissed on the motion of the United States.

 

. Assessment : $100.00 - WAIVED

[] JVTA Assessment*: $
| *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine CO Forfeiture pursuant to order filed .  , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. Ifordered to pay restitution, the defendant must notify the.court and United States Attorney of
any material change in the defendant’s economic circumstances.

December 23.2019

Date of Imposjfion of Sentence

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 
 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: / HUGO AYALA-ZARINANA (1) Judgment - Page 2 of 2
CASE NUMBER: 19CR3880-CAB , ,

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
SIX (6) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Ob.

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
Oat. A.M. on

 

 

XO. as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of |
Prisons: ,

on or before
CL) as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

‘RETURN |
I have executed this judgment as follows:

Defendant delivered on to

 

 

 

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL ©

 

By _ DEPUTY UNITED STATES MARSHAL
it

19CR3880-CAB ©
